DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction to Prior Office Action
 	The previous office action dated 3/4/21 incorrectly listed claim 6 as rejected on the form PTOL-326 and should have indicated objected to.
Drawings
 	The original drawings received on 9/9/19 are approved.
Response to Arguments
 	Applicant’s arguments, filed 9/3/21, with respect to the amended claims have been fully considered and are persuasive.  The amendments have overcome the prior art rejections. 
Allowable Subject Matter
 	Claims 1, 3-5 and 7-12 are allowed. See the office action dated 3/4/21 for the reasons for allowance for claims 6, 7 and 11. The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, .
wherein a microcontroller is further adapted to test the phase conductor against the protective ground conductor and the neutral conductor against the protective ground conductor for a voltage drop with knowledge of the phase position, wherein the 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRY R BEHM/Primary Examiner, Art Unit 2839